Citation Nr: 0710258	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel






INTRODUCTION

The veteran had active service from March 1962 to March 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating decision in which the RO granted 
service connection and assigned an initial 50 percent rating 
for PTSD, effective February 13, 2001.  In a July 2004 rating 
decision, the RO determined that the January 2003 decision 
contained clear and unmistakable error in the effective date 
assigned and corrected the effective date to November 13, 
2000, the date of receipt of the veteran's informal claim.  
The veteran perfected an appeal as to initial rating assigned 
for his PTSD.

Because the claim on appeal involves a request for a higher 
rating following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The claims file reveals that further RO development of the 
claim on appeal is warranted.

The veteran's most recent VA psychiatric examination was 
conducted in 2001-in connection with the claim for service 
connection for PTSD-and the report of the examination does 
not include sufficient findings to evaluate the severity of 
the veteran's PTSD.  For example, the report reflects no 
assessment of the veteran's short- and long-term memory, the 
extent and severity of his depression, or the presence or 
absence of other symptoms included among the criteria for 
rating psychiatric disabilities other than eating disorders, 
to include PTSD.   See 38 C.F.R. § 4.130.  Additionally, the 
veteran asserted in his notice of disagreement that his 
symptoms had increased in severity since the 2001 
examination.  Accordingly, the current record is insufficient 
to evaluate the claim for higher rating for PTSD.  See 38 
U.S.C.A. § 5103A (West 2002 and Supp. 2006).

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist (M.D.), at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to such scheduled examination, without good 
cause, may result in a denial of the original claim (as the 
claim will be decided on the basis of evidence of record).  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent records.

In a February 2001 report, the veteran's counselor at a local 
Vet Center, a nurse practitioner, states that the veteran was 
enrolled in a weekly PTSD group at the Center.  This fact is 
also recorded in the March 2001 fee-basis examination report.  
The Board notes that no such records are associated with the 
claims file, and there is no such indication that records 
related to the veteran's counseling have been requested.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).   See also  38 U.S.C.A. 
§ 5103A(c).  

The claims file also contains evidence that the veteran 
receives benefits administered by the Social Security 
Administration (SSA), but no records from that agency are 
associated with the claims file.  Once VA is put on notice 
that the veteran is in receipt of such benefits, VA has a 
duty to assist the claimant by obtaining these records.  
Woods v. Gober, 14 Vet. App. 214, 221-22 (2000) citing Baker 
v. West, 11 Vet. App. 163, 169 ((1998); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
any additional information and/or evidence pertinent to the 
claim on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002 and Supp. 
2006); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the veteran 
furnish all evidence in his possession, and ensure that its 
letter to the veteran meets the requirements of  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
specifically as regards ratings and effective dates-as 
appropriate. 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time,  based on the facts found), 
pursuant to Fenderson, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Vet 
Center identified in a February 2001 
report all outstanding records associated 
with the veteran's weekly PTSD group 
therapy.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2006) as regards requesting 
records from Federal facilities. All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should obtain from SSA a copy 
of the decision on the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon concerning that claim.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to claim 
for a higher rating for PTSD that is not 
currently of record.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain what evidence is his 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirement of Dingess/Hartman 
(cited to above), specifically as regards 
disability ratings and effective dates.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist (M.D.), 
at an appropriate VA medical facility.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The psychiatrist should render specific 
findings, as regards the service-
connected PTSD, with respect to the 
existence and extent (or frequency, as 
appropriate) of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
psychiatrist should also render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score (representing the extent of 
impairment resulting from PTSD, and an 
explanation of what the score means.

The psychiatrist should set forth all 
examination findings, together with the 
complete rationale for any comments 
expressed, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled VA examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating higher than 50 percent for 
service-connected PTSD in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found), pursuant to Fenderson, 
is warranted.

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



